Citation Nr: 0947381	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-33 172	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an ulcer disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The appellant served on active duty from October 1, 1971 to 
March 31, 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In February 2009, the Veteran testified 
before the undersigned via video conference hearing.  A 
transcript of the hearing has been incorporated into the 
claims file.

In February 2009, the Veteran's representative submitted 
additional evidence to the Board consisting of a private 
medical record from M. Qadir, M.D.  This evidence is relevant 
to the Veteran's ulcer disability claim on appeal.  However, 
since the Veteran's representative in November 2009 waived RO 
jurisdiction of this evidence in the first instance, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with a decision at this time.  38 C.F.R. § 
20.1304(c). 


FINDING OF FACT

Clear and unmistakable evidence establishes that an ulcer 
disability pre-existed active duty and clear and unmistakable 
evidence establishes that the pre-existing ulcer disability 
did not increase in severity during service beyond the 
natural progress of the disease.


CONCLUSION OF LAW

An ulcer disability both pre-existed and was not aggravated 
by active duty, rebutting the presumption of soundness.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 
3.304(b) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with notice of 
the VCAA in June and August 2005, which were prior to the 
November 2005 rating decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2005 letter and in an August 2005 letter, 
the RO informed the claimant of the applicable laws and 
regulations, the evidence needed to substantiate the claim 
decided herein, and which party was responsible for obtaining 
the evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The June 2005 letter specifically told the Veteran 
that he needed to submit evidence showing that his stomach 
ulcer began in or was made worse by his active service.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claims.  The Board thus finds that the notice required by 
the VCAA and implementing regulations was furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra. With respect to the claim presently 
on appeal, the Board finds that the appellant is not 
prejudiced by a decision at this time since the claim is 
being denied.  Therefore, any notice defect, to include 
disability rating and effective date, is harmless error since 
no disability rating or effective date will be assigned.  

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant and 
obtaining his records from the Social Security 
Administration.  In regard to private medical records, the 
Veteran has indicated in his statements as well as his 
February 2009 hearing testimony that he has received fairly 
consistent treatment for ulcers since the 1970s.  However, as 
is also evident from records on file, to include the 
Veteran's February 2009 hearing testimony, his treatment 
records from the 1970s to 1990s have been destroyed and are 
no longer available.  Accordingly, any additional attempts to 
obtain these identified records would be futile.  

Regarding affording the appellant examinations during the 
pendency of this appeal, the appellant was afforded an 
examination in January 2008 which he attended.  With respect 
to the examination report, it is based on a thorough 
examination of the appellant, contains the appellant's 
medical history and complaints, as well as objective 
findings.  There is also a notation in an addendum report 
that the claims file was reviewed.  Rationale for the 
opinions was provided.  The Board notes that examiner did not 
use the language of "clear and unmistakable evidence" in 
his opinion, which tends to be preferred language for medical 
opinions addressing aggravation of pre-existing disabilities.  
However, as will be shown below, the opinion clearly 
addresses the questions of aggravation under the hightened 
evidentiary standard of 38 C.F.R. § 3.304(b).  The vernacular 
choice of the examiner is not deemed prejudicial.  In short, 
the Board finds that the examination report is adequate for 
rating purposes and a new examination is not required.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  

Also, as noted above, the appellant attended a Board 
videoconference hearing before the undersigned in February 
2009.   He has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

On file is an April 1971  "Gallbladder - Stomach & Small 
Intestines" report from Ron City Hospital containing the 
following impression:  "Even though this patient is 
seventeen years of age, he shows an old healed ulcer in the 
proximal cap and a small active ulcer in the immediate post-
bulbar area."

The Veteran's service treatment records show a normal 
clinical evaluation of his abdomen and viscera on his pre-
service enlistment examination in August 1971.  He denied 
having stomach trouble on an August 1971 Report of Medical 
History.  The Veteran entered service on October 1, 1971.  An 
October 10, 1971 record shows that the Veteran was seen for 
complaints of an upset stomach and vomiting for two days.  He 
reported having a history of ulcer disease per an upper 
gastrointestinal (GI) study, but said he wanted to stay in 
the Army.  A subsequent record in October 1971 shows that the 
Veteran was disqualified from service for two disabilities, 
one being peptic ulcer disease.  It is noted on this record 
that the Veteran had proven ulcer disease that existed prior 
to service, but that no documentation from a civilian source 
had been found.  It was also noted that documentation from a 
civilian physician regarding peptic ulcer be obtained and, if 
obtained, the Veteran should be separated.  A February 1972 
treatment record shows that the Veteran was first diagnosed 
as having a duodenal ulcer in April 1971 and had had 
continuous symptoms since joining the Army in September 1971.  

The Veteran's February 1972 discharge examination report 
notes that the Veteran had active peptic ulcer disease 
(duodenal) and had not been fit for induction into service.  
A Medical Board Proceedings report, dated in March 1972, 
shows that the Veteran was medically unfit for service due to 
active peptic ulcer disease that existed prior to service.    

On file is a February 1972 "To whom it may concern" letter 
from J.B. Pizzino, M.D., who stated that the Veteran had been 
under his professional care for ulcers since April 1971 until 
the time he left for service.  He said that the Veteran had 
been treated with a bland diet and probanthine and enclosed 
the Veteran's April 1971 x-rays.   

In March 1972, the Veteran signed a US Army "Separation for 
the Convenience of the Government" form (AMFL 88, 3 Sep 70).  
This form states that the Veteran had been informed of 
preliminary findings that he did not meet the medical 
standards for procurement when accepted for enlistment or 
induction into service in September 1971.  This form also 
states that the Veteran understood that his condition existed 
prior to his entry on active duty and was neither incident to 
nor aggravated by his military service.  

On file is a private medical record from Kaiser Permanente 
with an illegible date.  This record reflects the Veteran's 
complaint of epigastric pain and a history of duodenal ulcer.  
In this regard, the Veteran reported having ulcers for 20 
years.  He was assessed as having stress, peptic ulcer, 
smoking and weight loss possibly due to ulcer, and was to be 
scheduled for an upper GI (UGI) series.  Records dated in 
February 1990 show that the Veteran did not show up for his 
UGI series as scheduled.  

Private treatment records from David L. Jackson, M.D., 
include September and October 2004 office visit notes showing 
that the Veteran was seen for rechecks of gastritis.  His 
stomach was noted to be improving on both occasions.  These 
records also include an October 1994 record noting that the 
Veteran had peptic ulcer disease and had been prescribed 
zantac.  

In November 2004, the Veteran filed a claim for nonservice-
connected pension benefits for disabilities that included 
stomach ulcers.  

Per a February 2005 Report of Contact, the Veteran indicated 
that he was claiming service connection for stomach ulcers.  

In a statement dated in March 2005, the Veteran said that he 
had been suffering with ulcers for 35 years and had been 
taking medicine.  He explained that he had not been able to 
stay in the Army because of this as he kept getting sick, 
couldn't hold his food down, lost weight, and kept getting 
weaker.  He said that this problem was cyclic in that it 
heals and then comes back.  He added that he did not know if 
this problem was hereditary, due to his inability to cope 
with stress, or due to his metabolism.  

On file is an April 2005 medical note from Dr. Jackson 
stating that he had been the Veteran's family doctor since 
1994.  He also stated that the Veteran had recently been 
disabled, but did not include ulcer disease as one of the 
disabling conditions.  

In May 2005, the Veteran underwent a VA general examination.  
The Veteran reported that he had had duodenal ulcer disease 
since age 16 and had been discharged from service with this 
disability.  He said he was still bothered by abdominal gas 
pain which lasted all day, but a recent change in medication 
(from AcipHex to ranitidine) decreased the incidence of pain 
to twice a month.  An upper GI study revealed no pathology of 
the upper GI tract.  Following the examination, the Veteran 
was not given a diagnosis with respect to ulcers.  

In a letter dated in August 2005, the Veteran's ex-spouse 
said that she had known the Veteran since August 1970 and 
that a few months after she met him, he began complaining of 
stomachaches.  She said he was diagnosed as having ulcers at 
age 16.  She went on to state that prior to service the 
Veteran had been on a bland diet and seemed to have his 
ulcers under control, but that soon after joining the 
military he told her his stomach always hurt.  

In the Notice of Disagreement signed by the Veteran in 
November 2005, the Veteran asserted that he was not "in a 
clear state of mind" when he signed papers at his discharge 
from service stating that he was without entitlement to 
benefits.  He said he was sick and depressed at the time and 
only 17 years of age.  

Records from the Social Security Administration include a 
November 2005 decision finding that the Veteran had been 
under a disability since October 2003 for disabilities that 
did not include ulcer disease.  

VA outpatient records include a December 2006 record noting 
that the Veteran had chronic peptic ulcer disease.  An 
addendum note in January 2007 shows that the Veteran was 
positive for H. pylori antibody which was a bacteria in the 
stomach associated with chronic ulcers and gastritis.  The 
physician stated that this needed to be treated and 
eradicated and he prescribed two antibiotics for the Veteran.  

In March 2007, the Veteran underwent a GI consult at a VA 
medical center.  He reported abdominal discomfort since a 
teenager and said that he had been diagnosed as having PUD in 
1971.  He further reported that he had had symptoms since 
that time intermittently and took large amounts of Mylanta 
and Rolaids.  He said he had recently been placed on 
tetracycline, but stopped this medication due to side 
affects.  He was advised to follow up pending "ugd" 
results.  

In May 2007, the Veteran underwent an 
esophagogastroduodenoscopy (EGD).  The EGD report contains an 
impression of gastritis and possible short-segment Barrett's 
esophagus.  A follow biopsy report in May 2007 was positive 
for chronic gastritis and negative for H. pylori.  

A September 2007 VA outpatient records states that a prior 
EGD noted chronic gastritis on the pathology specimen, but 
was negative for H. Pylori or Barrett's.  The Veteran was 
assessed as having questionable GERD/chronic gastritis.  

During a VA examination in February 2008, the Veteran 
reported having chronic PUD since age 16.  He also reported 
that stress and anxiety were aggravating factors.  He denied 
a history of hospitalizations and or surgeries and said he 
had no periods of incapacitation due to stomach or duodenal 
disease.  He reported sharp abdominal pain in the epigastric 
and umbilical areas and said that alleviating factors were 
medication and milk.  Noted results from the May 2007 ESG 
included a normal appearing duodem, gastritis and possible 
short-segment Barrett's esophagus.  He reportedly had not 
worked since 2003 when he was laid off and had been receiving 
SSA benefits since 2005.  He was diagnosed as having 
gastritis per the May 2007 endoscopy.  After examining the 
Veteran and reviewing his claims file, the examiner stated 
that the Veteran clearly had reported ulcer symptoms prior to 
his military service and there was no objective evidence of 
worsening of symptoms.  He further stated that there was no 
medical evidence to support that the Veteran's period of 
service permanently aggravated the veteran's current 
gastritis, diagnosed by May 2007 endoscopy, beyond what would 
have been its normal progression.  He added that because of 
other multiple risk factors for gastritis, he was unable to 
state that the Veteran's period of service 
exacerbated/aggravated this chronic preexisting condition 
beyond its normal progression without resorting to 
speculation.  


A private medical record from M. Qadir, M.D., at Digestive 
Wellness Center in October 2008 shows that the Veteran was 
present for an opinion regarding a peptic ulcer which was 
diagnosed back in 1971.  He said a review of the Veteran's 
upper GI in 1971 showed a small gastric ulcer.  He relayed 
the Veteran's "claim" that because of the stress related to 
military service and change in his diet, his ulcer "got 
reactivated".  The physician said he explained to the 
Veteran that there was no definite evidence that stress or 
certain diet has a definite role in PUD.  He also noted that 
an upper GI in 2007 was negative for ulcer disease.  He noted 
that the medication he was on for GERD, Omepraxole, had been 
working well.  

The Veteran testified at a Board hearing in February 2009 
that he had been told by his doctors that it was possible, 
but not definite, that stress and diet can reaggravate an 
ulcer.  He said his ulcer condition was pretty mild prior to 
service due to diet and medication, but increased during 
service and has remained the same ever since.  He also said 
he had to take Darvon during service and thought that this 
may have made his stomach worse.  

III.  Analysis

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111.  The presumption of soundness is 
rebuttable by clear and unmistakable evidence that the 
disability pre-existed service and was not aggravated by 
service.  38 C.F.R. § 3.304(b), VAOPGCPREC 3-2003 (July 16, 
2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).  The occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  
Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304(b)(1)(3).

Discussion

The Veteran in this case is presumed to have been in sound 
condition upon entry to service since an ulcer disability was 
not noted on entrance examination.  38 U.S.C.A. § 1111.  As 
stated above, the standard for rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that the Veteran's disability both pre-existed 
service and was not aggravated by service.  38 C.F.R. 
§ 3.304(b).

The evidence of record clearly and unmistakably establishes 
that an ulcer disability pre-existed the Veteran's active 
duty service beginning in October 1971.  38 U.S.C.A. § 1111; 
38 C.F.R. §3.304(b).  In this regard, there is an April 1971 
pre-service "Gallbladder - Stomach & Small Intestines" 
report from Ron City Hospital containing the following 
impression:  "Even though this patient is seventeen years of 
age, he shows an old healed ulcer in the proximal cap and a 
small active ulcer in the immediate post-bulbar area."  
There is also a February 1972 "To whom it may concern" 
letter from J.B. Pizzino, M.D., who stated that the Veteran 
had been under his professional care for ulcers since April 
1971 until the time he left for service.  In addition, there 
are statements from the Veteran and his ex-wife who both 
assert that the Veteran had been diagnosed as having ulcers 
prior to his entry into active duty.    

Thus, the remaining question is whether the pre-existing 
ulcer disability was aggravated by service.  The burden is on 
VA to rebut by clear and unmistakable evidence that the pre- 
existing injury was not aggravated by service, which may be 
established by evidence that any increase in disability was 
due to the natural progress of the pre-existing condition.

As to the question of whether the Veteran's pre-existing 
ulcer disability underwent a worsening in service, the 
Veteran's service treatment records indicate that the Veteran 
had continuous ulcer symptoms since joining the Army.  He was 
initially seen on October 10, 1971 with complaints of an 
upset stomach and vomiting, which was only 10 days following 
his entrance into service.  This disability was noted to be 
disqualifying for procurement.  A subsequent record in 
October 1971 shows that the Veteran was found to be 
disqualified from service for two disabilities, one being 
proven peptic ulcer disease that existed prior to service and 
was not aggravated thereby.  

The Veteran asserts that his symptoms had been pretty much 
under control when he entered service due to a bland diet and 
medication, and that symptoms started up again in service due 
to stress and the food he ate.  While the Veteran is 
certainly competent to describe his symptoms prior to, during 
and subsequent to service, his assertions regarding medical 
matters, to include whether his ulcer disability was 
permanently worsened in service, do not constitute credible 
evidence, as lay persons are not competent to offer opinions 
regarding medical matters.  Tirpak v. Derwinski, 2 Vet. App. 
609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Moreover, the Board does not find the Veteran's 
assertion that his ulcer condition had been stablized prior 
to active service and permamently aggravated by service to be 
credible.  As a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).  The Board cannot 
ignore the fact that the record shows that the Veteran's 
ulcer was active shortly before his enlistment (April 1971), 
that he experienced symptoms is less than a 10 days of 
entering service, and that the post-service evidence shows 
that the Veteran's ulcer condition has continued to wax and 
wane.  The findings of the negative VA examination also serve 
to undermine the credibility of his assertions.

With respect to the Veteran's hearing testimony in February 
2009 that his doctors told him that it was possible that 
stress and diet can reaggravate an ulcer, medical evidence 
which merely indicates that the particular disorder "may or 
may not" exist or "may or may not" be related, is too 
speculative in nature to establish the presence of said 
disorder or the relationship thereto.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The only probative medical evidence on file that addresses 
the question of inservice aggravation of the Veteran's pre-
existing ulcer disability militates against this claim.  In 
this regard, there is the opinion of the February 2008 VA 
examiner who, after examining the Veteran and reviewing his 
claims file, concluded that the Veteran clearly had reported 
ulcer symptoms prior to his military service and there was no 
objective evidence of worsening of symptoms.  The examiner 
went on to state that there was no medical evidence to 
support that the Veteran's period of service permanently 
aggravated the Veteran's current gastritis, diagnosed by May 
2007 endoscopy, beyond what would have been its normal 
progression.  He added that because of other multiple risk 
factors for gastritis, he was unable to state that the 
Veteran's period of service exacerbated/aggravated this 
chronic preexisting condition beyond its normal progression 
without resorting to speculation.  

There is also the October 2008 statement from M. Oadir, M.D., 
of Digestive Wellness Center who noted that the Veteran was 
requesting an opinion regarding whether the stress and diet 
of his military service could have "reactivated" his ulcer.  
Dr. Oadir reported that he explained to the Veteran that 
there was no definite evidence that stress or certain diet 
had a definite role in PUD.  He further noted that an upper 
GI in 2007 was negative for ulcer disease.    

In sum, there is clear and unmistakable evidence of an ulcer 
condition pre-existing service and that the pre-existing 
ulcer condition was not aggravated by service as any increase 
in the disability was due to the natural progress of the pre-
existing ulcer condition, rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111; Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  Accordingly, the Veteran's claim 
for service connection for an ulcer disability must be 
denied.


ORDER

Service connection for an ulcer disability is denied.



		
MICHAEL A.  HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


